     Case 1:20-cv-00889-DAD-JLT Document 35 Filed 12/10/20 Page 1 of 2


 1   Robert A. Naeve (State Bar No. 106095)
     rnaeve@jonesday.com
 2   Cary D. Sullivan (State Bar No. 228527)
     carysullivan@jonesday.com
 3   JONES DAY
     3161 Michelson Drive, Suite 800
 4   Irvine, CA 92612.4408
     Telephone: +1.949.851.3939
 5   Facsimile: +1.949.553.7539

 6   Nathaniel P. Garrett (State Bar No. 248211)
     ngarrett@jonesday.com
 7   JONES DAY
     555 California Street, 26th Floor
 8   San Francisco, CA 94104-1500
     Telephone: +1.415.626.3939
 9   Facsimile: +1.415.875.5700

10   Attorneys for Defendants
     TAMARAH HARBER-PICKENS, in her
11   official capacity as Court Executive Officer /
     Clerk of the Superior Court of California,
12
     County of Kern; and HON. JUDITH K.
13   DULCICH, in her official capacity as
     Presiding Judge of the Superior Court of
14   California, County of Kern
15
                                  UNITED STATES DISTRICT COURT
16
                                 EASTERN DISTRICT OF CALIFORNIA
17
                                            FRESNO DIVISION
18

19     AMERICAN CIVIL LIBERTIES                       Case No. 1:20-cv-00889-DAD-JLT
20     UNION OF SOUTHERN
       CALIFORNIA, et al.,                            STIPULATION AND [PROPOSED]
21                                                    ORDER TO EXTEND THE DEADLINE
                         Plaintiffs,                  TO FILE A STIPULATION OF
22                                                    DISMISSAL AS TO THE COURT
             v.                                       DEFENDANTS
23
       TAMARAH HARBER-PICKENS, et al.,                (Doc. 34)
24

25                       Defendants.

26
27

28
                                                          Stip. and [Proposed] Order to Extend Deadline
                                                                               1:20-cv-00889-DAD-JLT
     Case 1:20-cv-00889-DAD-JLT Document 35 Filed 12/10/20 Page 2 of 2


 1          Defendants Tamarah Harber-Pickens, in her official capacity as Court Executive Officer /

 2   Clerk of the Superior Court of California, County of Kern, and Hon. Judith K. Dulcich, in her

 3   official capacity as Presiding Judge of the Superior Court of California, County of Kern

 4   (collectively “KCSC”), and Plaintiffs American Civil Liberties Union of Southern California,

 5   First Amendment Coalition, Kilah Oats, Lotisha Davidson, Tanisha Brown, Tameca Spriggs, and

 6   Janie Randle hereby stipulate to extend the parties’ deadline to file a stipulation of dismissal as to

 7   KCSC until January 19, 2021.

 8          1.      On November 3, 2020, KCSC and Plaintiffs filed a Notice of Settlement in

 9   Principle (Dkt. No. 31), informing the Court of the parties’ settlement in principle, requesting that

10   all pending dates be taken off calendar, and advising that the parties expected to be able to file the

11   final dismissal paperwork within 21 days.

12          2.      On November 4, 2020, the Court vacated all pending dates and ordered the parties

13   to file a stipulation of dismissal by December 18, 2020 (Dkt. No. 33).

14          3.      KCSC and Plaintiffs have continued to work together in good faith to finalize the

15   settlement paperwork. The parties expect, however, that it will take an additional month to

16   finalize the conditions of the settlement.

17          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, subject to the

18   Court’s approval, that the deadline for KCSC and Plaintiffs to file a stipulation of dismissal as to

19   KCSC shall be extended to January 19, 2021.

20
     IT IS SO ORDERED.
21

22      Dated:     December 10, 2020                            /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                                Stip. and [Proposed] Order to Extend Deadline
                                                     -1-                             1:20-cv-00889-DAD-JLT
